             IN THE UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF ARKANSAS
                      PINE BLUFF DIVISION

MICHAEL L. BOYD
ADC #115890                                                   PLAINTIFF

v.                         No. 5:17-cv-325-DPM

WENDY KELLEY, Director,
Arkansas Department of Correction                          DEFENDANT

                                  ORDER
     1. On de nova review, the Court adopts Magistrate Judge Kearney's
careful recommendation, NQ 23, and overrules Boyd's objections, NQ 26.
FED.   R. CIV. P. 72(b)(3). Boyd argues, among other things, that his trial
lawyer failed him by allowing a redacted video of his confession to be
shown to the jury. As the Magistrate Judge notes, though, this claim
has no factual support in the record. It therefore isn't a "substantial"
claim of ineffective assistance. Martinez v. Ryan, 566 U.S.1, 15-16 (2012).
     Boyd's petition will be dismissed with prejudice. No certificate of
appealability will issue. 28 U.S.C. § 2253(c)(1)-(2).
     2. Motion for status update, NQ 27, denied as moot.
       So Ordered.


                                   D.P. Marshall j r.
                                   United States District Judge
